[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Memorandum of Decision On Defendant's Motion for Reargument andReconsideration Dated September 8, 1994
The court has reviewed defendant's Motion for Reargument and Reconsideration dated September 8, 1994, and the memorandum in support, as well as plaintiff's September 9, 1994, Memorandum in Opposition. The court has also reviewed defendant's March 14, 1994, Motion for Summary Judgment and memorandum in response, and plaintiff's response. Having reviewed these pleadings, the court rules as follows.
(1) Defendant's Motion for Reargument is denied.
(2) Defendant's Motion for Reconsideration is granted.
Having reconsidered the matter, defendant's Motion for Summary Judgment is once again denied. Viewing the matter in the light most favorably to the plaintiff, the court again concludes that a genuine issue of material fact exists as to whether uninsured motorist coverage was agreed to. In the court's view, this issue ought to be determined by a jury listening to and evaluating all the facts in context, listening to and evaluating all relevant testimony, and personally evaluating the credibility of witnesses.
Douglas S. Lavine Judge, Superior Court